State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519043
________________________________

In the Matter of ALEXANDER
   GARCIA,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Lahtinen, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Alexander Garcia, Napanoch, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered May 1, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Commissioner of
Corrections and Community Supervision finding petitioner guilty
of violating a prison disciplinary rule.

      Petitioner was charged in a misbehavior report with drug
use after his urine twice tested positive for cannabis.
Following a tier III disciplinary hearing, petitioner was found
guilty and the determination was affirmed upon administrative
appeal. Petitioner then commenced this CPLR article 78
proceeding and, following joinder of issue, Supreme Court
dismissed the petition. This appeal ensued.
                              -2-                  519043

      We affirm. We are unpersuaded by petitioner's contention
that he was improperly removed from the hearing where, after
being told to stop talking, he continued to engage in disruptive
and argumentative behavior with a correction officer in the
hearing room (see 7 NYCRR 254.6 [a] [2]; see also Matter of
Alsaifullah v Fischer, 118 AD3d 1239, 1240 [2014], lv denied 24
NY3d 906 [2014]; Matter of Rupnarine v Prack, 118 AD3d 1062, 1063
[2014]). The record belies petitioner's further contention that
the Hearing Officer failed to consider the evidence presented or
that the determination flowed from any alleged bias (see Matter
of Jackson v Annucci, 122 AD3d 1288, 1288 [2014]; Matter of
Cepeda v Goord, 39 AD3d 640, 641 [2007]). The additional
contentions raised by petitioner for the first time in his reply
brief are not properly before this Court (see Matter of Thurmond
v Fischer, 112 AD3d 1234, 1235 [2013]).

     Lahtinen, J.P., Egan Jr., Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court